Citation Nr: 0941555	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  Jurisdiction is currently with the RO 
in Reno, Nevada. 

A hearing was held before the undersigned Veterans Law Judge 
in September 2009 and a transcript of this hearing is of 
record.  


FINDING OF FACT

The Veteran's alleged in-service stressors have not been 
verified and cannot be verified by VA.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id.  See also 38 C.F.R. § 4.125(a) (2009).

Here, the Veteran has been diagnosed with PTSD.  This case 
turns on the second required element listed above, the 
occurrence of an in-service stressor.  

As discussed above, establishing service connection for PTSD 
requires credible supporting evidence that the claimed in- 
service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service 
in a combat zone does not establish that a veteran engaged in 
combat with the enemy.  Id.  Whether the veteran engaged in 
combat with the enemy is determined through the receipt of 
certain recognized military citations or other supportive 
evidence.  West v. Brown, 7 Vet. App. 70 (1994).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

Here, there is no evidence of record that the Veteran engaged 
in combat during his service in the United States Army.  
Accordingly, the Veteran's alleged in-service stressors must 
be verified.  

There is no evidence of symptoms of or treatment for an 
acquired psychiatric disability, including PTSD, in the 
Veteran's service treatment records or within one year of 
service.  A medical examination performed at separation from 
service in December 1977 found the Veteran to be 
psychologically normal.  

It appears that the Veteran first sought treatment for PTSD 
from the VA in November 2003.  At that time, the Veteran 
reported that he might have untreated PTSD from exposure to 
traumatic events in Beirut, during his service in the British 
Army.  He reported being shot in the back and "blown up 
several times."

The Board must find that the Veteran's statement of a 
stressor associated with an event that did not occur during 
service provides highly probative evidence against this 
claim, clearly indicating a basis for a finding of PTSD by 
medical provides, but based on an event that can not be the 
basis for the grant of PTSD by VA based on a stressor in 
military service from January 1975 to December 1977.  

In July 2005, the Veteran complained of worsening symptoms of 
depression since the start of the Iraq War, as well as 
significant stressors of homelessness and unemployment.  The 
Veteran reported seeing people burned to death in explosions 
while in Beirut and also reported being involved in an 
explosion at Fort Bragg.  In November 2005, the Veteran 
elaborated that he caught on fire after this explosion.  In 
February 2006, he reported that the smell of burnt hair makes 
him sick because it reminds him of the explosion at Fort 
Bragg.  

In May 2006, the Veteran submitted a letter in which he 
described the explosion in greater detail.  According to the 
Veteran, he and another soldier were taking part in a 
training exercise in June 1977 at Fort Bragg and were waiting 
for the opposing party to find their campsite.  The Veteran 
went to sleep and was awakened when an artillery simulator 
exploded right next to him.  The Veteran has alleged in 
various statements that he was thrown through the air, was 
burned, suffered a concussion, and temporarily lost his sight 
and hearing.  The Veteran has also alleged that the 
individual who detonated the artillery simulator deliberately 
detonated it dangerously close to the Veteran's and was given 
a verbal reprimand for his actions.  

In July 2006, the Veteran was afforded a VA examination.  The 
Veteran again described being injured in an explosion at Fort 
Bragg and described racial tensions among soldiers.  
According to the examiner, the Veteran attributed all of his 
psychological symptoms to his experiences in the United 
States Army at Fort Bragg.  

In September 2009, the Veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
In addition to again recounting being injured in an explosion 
at Fort Bragg and describing racial tensions and substance 
abuse among his fellow soldiers, the Veteran also described 
several alleged in-service stressors that he had never 
mentioned before, including killing others and witnessing 
colleagues die in parachuting accidents.  

The Veteran's service treatment records show that in June 
1977, the Veteran was treated in the emergency room of Womack 
Army Hospital at Fort Bragg after a grenade simulator 
exploded next to his right ear.  While these records show 
that the Veteran experienced hearing loss and ringing in his 
ears, there is no evidence that the Veteran suffered from 
loss of vision, a concussion, or burns.  In fact, at the time 
of the examination, the Veteran was described as alert and in 
no distress, providing evidence against the Veteran's claim.  

Given the serious nature of the injuries the Veteran has 
alleged he suffered following the explosion, including burns, 
a concussion, and vision loss, the Board finds it likely that 
such injuries would have been noted and treated by the 
emergency room staff at Womack Army Hospital at the same time 
he was being evaluated for acoustic trauma.  

The Board finds that the contemporaneous record is more 
probative than the Veteran's assertions made many years after 
service while pursuing a claim for benefits and must conclude 
that the Veteran has exaggerated the severity of the injuries 
he sustained.  

In light of this finding, the Board must also question the 
Veteran's credibility regarding the circumstances surrounding 
the artillery simulator explosion and his allegations that he 
currently suffers from PTSD as a result of this incident.  
While it is clear that a grenade simulator exploded in close 
proximity to the Veteran's right ear in June 1977, there is 
no evidence of record that corroborates the Veteran's 
assertion that another soldier deliberately detonated the 
simulator dangerously close to the Veteran.  The Veteran has 
not submitted any statements from fellow soldiers who could 
corroborate the incident and has not provided the name of the 
soldier who allegedly attacked him, in which case VA could 
attempt to verify whether that individual had indeed been 
reprimanded for misconduct.  

As the Board has noted above, there is no evidence that the 
Veteran suffered from any psychological distress in service 
or for many years after service.  Furthermore, when the 
Veteran first sought psychological treatment, the only PTSD 
stressor he recounted was his service with the British Army 
in Beirut.  The Fort Bragg explosion was not described until 
approximately a year and a half later, shortly before the 
Veteran filed a claim for VA benefits, and by the time of the 
Veteran's July 2006 VA examination, he was attributing all of 
his alleged psychological problems to his service in the 
United States Army without mentioning any trauma experienced 
in Beirut, again raising questions concerning the Veteran's 
credibility and motivation.  

In light of the above findings, the Board concludes that the 
Fort Bragg explosion cannot provide the basis for a finding 
of PTSD as the Veteran's statement regarding the event and 
his reaction to the event are not factually credible. 

The Veteran has also alleged that he killed others while in 
the military and that he witnessed colleagues die in 
parachuting accidents.  At his September 2009 hearing, he 
reported:

I was in an airborne infantry company so we, we 
killed regularly, and on some of our exercises when 
we went to Panama, you watched guys streamer in and 
hitting the ground and you kind of accept that 
because you're airborne.  ...We lost men every time, 
not every time, but when we went to Fort Irwin in 
the desert, we dropped at thirty something knot 
winds, which you're not supposed to do during 
peacetime, and guys got tore up all over that drop 
zone.  I was there.  I saw guys flying by me 
getting drug by their parachute....  We pulled guys 
out of trees, that went into the trees, that were 
killed, but you accept those kind of things because 
that's your, your MOS, you're airborne infantry and 
so you kind of accept that stuff.  

While the Veteran's MOS is that of an infantryman and he does 
have a parachutist badge, his DD-214 and service personnel 
records show no service in a foreign country, including 
Panama, and no participation in combat.  Thus, the Veteran's 
statements that "we killed regularly" and that he served in 
Panama are contradicted by the objective evidence of record.  

Additionally, while the Veteran has reported seeing 
colleagues killed in parachuting accidents, he has not 
provided the names of any of these soldiers so that VA could 
verify that they served with the Veteran and were killed in 
the manner the Veteran alleges.  Thus, this alleged in 
service stressor cannot be verified.  

Finally, the Veteran has alleged that the environment in the 
barracks he served in was traumatic due to racial and 
political tensions among service members, but has failed to 
describe any specific incident of racial conflict that caused 
or continues to cause him distress.  Even assuming that the 
Veteran's account of racial tension is credible, without 
additional details, his complaints are not specific enough 
for VA to corroborate.  Thus, this alleged in-service 
stressor cannot be verified.

It is important to understand that the Board has found the 
Veteran's statements, overall, to provide evidence against 
his own claims, indicating any type of stressor verification 
the Board could undertake would no provide a basis to grant 
this claim.

In conclusion, the Board finds that the Veteran's alleged in-
service stressors are either lack sufficient detail to be 
corroborated or are contradicted by other evidence of record.  

Accordingly, entitlement to service connection for PTSD 
cannot be granted.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in March 2009.  This letter informed the 
Veteran of what evidence was necessary to substantiate his 
claim and of VA and the Veteran's respective duties for 
obtaining evidence.  The Veteran was also informed of how VA 
assigns disability ratings and effective dates.  

However, this notice letter was not provided to the Veteran 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the March 2009 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in May 2009.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records 
and partial service personnel records, as well as VA 
treatment records.  The Veteran was also afforded a VA 
examination in July 2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


